DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (US 2004/0093788 A1, hereinafter as “Toyota”) in view of Sore (GB 2521817 A, included in IDS form, hereinafter as “Sore”). 
Regarding claim 1, Toyota teaches:
An organism inducing device (sheet of “electric shock 10” in FIG.s 1 and 4), installed on an installation surface (as shown in FIG. 4, the sheet of electric shock 10 is installed on the floor), comprising:
a tile-shaped body (shown in FIG. 1 and described in [0032]: the sheet of electric shock 10 is sheet having tile-shaped body with multiple layers);
a plurality of electrodes provided to a top surface of the body (shown in FIG. 1 and described in [0032-0034]: multiple electrodes 12a, 12b, 13a and 13b reside at the top surface of the body); and
a controller to control power to be supplied to each of the electrodes, using power supplied from a predetermined power source (shown in FIG.s 1, 5 and described in [0035, 0051]: a controller/(power supply 50) can control power to be supplied to each of the electrodes, using power supplied from commercial AC100V line).
Toyota teach all the limitations except a processor configured to separately control power to be supplied to each of the electrodes.
However, it is a common practice to make electrodes to work independently. For example, Sore teaches in an analogous art: 
a processor configured to separately control power to be supplied to each of the electrodes (FIG. 6 and Page 9 Lines 10-20: a processor/(61) controls different powers to be supplied to each of the electrodes/(ground spikes) separately through different power outputs 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyota based on the teaching of Sore, to make the organism inducing device to comprise a processor configured to separately control power to be supplied to each of the electrodes. One of ordinary skill in the art would have been motivated to do this modification in order to “create desired electromagnetic field patterns as required”, as Sore teaches in Page 9 Lines 18-19.

Regarding claim 2, Toyota-Sore teach all the limitations of claim 1.
Toyota further teaches:
the top surface of the body has the electrodes arranged in a matrix (as shown in FIG.1, the electrodes 12a, 12b, 13a and 13b are arranged in a matrix).

Regarding claim 4, Toyota-Sore teach all the limitations of claim 1.
Sore further teaches:
a battery used as the predetermined power source (Page 3 Lines 10-15: “from a power supply like a mains electricity grid or a battery with a DC to AC inverter or stand-alone electrical power generator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota based on the teaching of Sore, to make the organism inducing device to comprise a secondary battery used as the predetermined power source. One of ordinary skill in the art would have been motivated to do this modification since the battery can help provide power when AC main power is not available.

Regarding claim 5, Toyota-Sore teach all the limitations of claim 4.
Sore further teaches:
a solar cell panel that outputs power (Page 10 Lines 20-22: “… appropriate usage of electrical power sources particularly if battery or solar based …”. Sore teaches to use solar cell panel as power source).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota based on the teaching of Sore, to make the organism inducing device to comprise a solar cell panel that outputs power applicable to charging the secondary battery. One of ordinary skill in the art would have been motivated to do this modification since solar panel can help provide power source.

Regarding claim 6, Toyota-Sore teach all the limitations of claim 1.
But in the embodiment shown in FIG 1, Toyota, together with Sore, does not teach the processor is configured to supply power to an electrode from among the electrodes in one area whereas not to supply power to an electrode from among the electrodes in another area on the top surface of the body to form at the another area an inducing path to induce an organism.
However, Toyota teaches, in the embodiment shown in FIG. 13, that:
activate an simulator from among the stimulators in one area whereas not to activate an simulator from among the stimulators in another area to form at the another area an inducing path to induce an organism (FIG. 13 and [0109]: “a set of wireless speakers are arranged in a matrix and an arbitrary row and column are specified, and thus animals in a certain area can be guided to an arbitrary place”; And [0099-0101, 0105-0107]: Toyota teaches to activate some simulators/speakers in certain area, and turn off some simulators/speakers in another area to form a path to induce animals into a capture space 320).


Regarding claim 7, Toyota-Sore teach all the limitations of claim 1.
But in the embodiment shown in FIG 1, Toyota, together with Sore, does not teach the processor is configured to supply first power to an electrode from among the electrodes in one area whereas to supply second power having a voltage value lower than a voltage value of the first power to an electrode from among the electrodes in another area on the top surface of the body to form at the another area an inducing path to induce an organism.
However, Toyota teaches, in the embodiment shown in FIG. 13, that:
activate at first output power to a stimulator from among the simulators in one area whereas to activate at second output power having a lower output power level than an output power level of the first output power to a stimulator from among the stimulators in another area to form at the another area an inducing path to induce an organism (FIG. 13 and [0109]: “a set of wireless speakers are arranged in a matrix and an arbitrary row and column are specified, and thus animals in a certain area can be guided to an arbitrary place”; And [0099-0101, 0105-.
The teaching of Toyota in embodiment shown in FIG. 13 can be combined with the teaching of Toyota in the embodiment shown in FIG. 1 to apply power to different electrodes at different levels to form a path to induce an organism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota-Sore based on the teaching of Toyota in the embodiment shown in FIG. 13, to make the organism inducing device wherein the processor is configured to supply first power to an electrode from among the electrodes in one area whereas to supply second power having a voltage value lower than a voltage value of the first power to an electrode from among the electrodes in another area on the top surface of the body to form at the another area an inducing path to induce an organism. One of ordinary skill in the art would have been motivated to do this modification since it can help to guide the organism to “an arbitrary place”, as Toyota teaches in [0109].

Regarding claim 8, Toyota-Sore teach all the limitations of claim 6.
Sore further teaches:
the processor is configured to supply power based on a power setting value corresponding to a type of the organism to the electrode in the one area (Page 14 Lines 12-15: “Similarly the generator can be arranged or set to provide a respective voltage or electrical current and so desired electromagnetic field pattern for each target animal …”).


Regarding claim 9, Toyota-Sore teach all the limitations of claim 8.
Sore further teaches:
the power setting value corresponding to the type of the organism includes a voltage value at which the organism is not killed (Page 15 Lines 24-30: “It will be appreciated it is a desire of aspects of the present invention is to deter not kill so urging or herding the animals away to less sensitive areas is an ideal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota based on the teaching of Sore, to make the organism inducing device wherein the power setting value corresponding to the type of the organism includes a voltage value at which the organism is not killed. One of ordinary skill in the art would have been motivated to do this modification in order to “create desired electromagnetic field patterns as required”, as Sore teaches in Page 9 Lines 18-19.

Regarding claim 10, Toyota-Sore teach all the limitations of claim 1.
Toyota further teaches:
An organism inducing unit comprising a plurality of organism inducing devices each being the organism inducing device claimed in claim 1 ([0050]: “the sheet for exterminating rats by electric shock 10 which is laid on the site is cut out in a particular shape with scissors or the like for fitting it along the shape of the floor of the site where a post or the like juts out”; And [0110]: “the sheet for exterminating rats by electric shock is laid on the floor of a building or the like, but the place for laying the sheet for exterminating rats by electric shock is not limited to such a plane, but the sheet may be wrapped around a post, a box, a tube, a pipe or the like, or may be put up on a wall or the like by applying an adhesive on the backside of the sheet”. All these teach multiple electric shock sheets can be combined together to use, to create an organism inducing unit to meet the needs).

Regarding claim 11, Toyota-Sore teach all the limitations of claim 10.
But in the embodiment shown in FIG 1, Toyota, together with Sore, does not teach power is supplied to an organism inducing device from among the plurality of organism inducing devices in one area whereas power is not supplied to an organism inducing device from among the plurality of organism inducing devices in another area on an installation surface on which the plurality of organism inducing devices are installed to form at the another area an inducing path to induce an organism.
However, Toyota teaches, in the embodiment shown in FIG. 13, that:
activate simulators in one area whereas not to activate other simulators in another area to form at the another area an inducing path to induce an organism (FIG. 13 and [0109]: “a set of wireless speakers are arranged in a matrix and an arbitrary row and column are specified, and thus animals in a certain area can be guided to an arbitrary place”; And [0099-0101, 0105-.
The teaching of Toyota in embodiment shown in FIG. 13 can be combined with the teaching of Toyota in the embodiment shown in FIG. 1 to apply different power to electrodes in different electric shock sheets to form a path to induce an organism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota-Sore based on the teaching of Toyota in the embodiment shown in FIG. 13, to make the organism inducing unit wherein power is supplied to an organism inducing device from among the plurality of organism inducing devices in one area whereas power is not supplied to an organism inducing device from among the plurality of organism inducing devices in another area on an installation surface on which the plurality of organism inducing devices are installed to form at the another area an inducing path to induce an organism. One of ordinary skill in the art would have been motivated to do this modification since it can help to guide the organism to “an arbitrary place”, as Toyota teaches in [0109].

Regarding claim 12, Toyota-Sore teach all the limitations of claim 10.
But in the embodiment shown in FIG 1, Toyota, together with Sore, does not teach wherein first power is supplied to an organism inducing device from among the plurality of organism inducing devices in one area whereas second power having a voltage value lower than a voltage value of the first power is supplied to an organism inducing device from among the plurality of organism inducing devices in another area on an installation surface on which the plurality of organism inducing devices are installed to form at the another area an inducing path to induce an organism.
However, Toyota teaches, in the embodiment shown in FIG. 13, that:
to form at the another area an inducing path to induce an organism (FIG. 13 and [0109]: “a set of wireless speakers are arranged in a matrix and an arbitrary row and column are specified, and thus animals in a certain area can be guided to an arbitrary place”; And [0099-0101, 0105-0107]: Toyota teaches to activate some simulators/speakers in certain area, and turn off some simulators/speakers in another area to form a path to induce animals into a capture space 320. The simulators/speakers not turned on in one area have output power/sound level lower than that of the simulator/speakers turned on in another area).
The teaching of Toyota in embodiment shown in FIG. 13 can be combined with the teaching of Toyota in the embodiment shown in FIG. 1 to apply power to different electrodes of different electric shock sheets at different levels to form a path to induce an organism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota-Sore based on the teaching of Toyota in the embodiment shown in FIG. 13, to make the organism inducing unit wherein first power is supplied to an organism inducing device from among the plurality of organism inducing devices in one area whereas second power having a voltage value lower than a voltage value of the first power is supplied to an organism inducing device from among the plurality of organism inducing devices in another area on an installation surface on which the plurality of organism inducing devices are installed to form at the another area an inducing path to induce an organism. One of ordinary skill in the art would have been motivated to do this modification since it can help to guide the organism to “an arbitrary place”, as Toyota teaches in [0109].



Regarding claim 13, Toyota-Sore teach all the limitations of claim 7.
Sore further teaches:
the processor is configured to supply power based on a power setting value corresponding to a type of the organism to the electrode in the one area (Page 14 Lines 12-15: “Similarly the generator can be arranged or set to provide a respective voltage or electrical current and so desired electromagnetic field pattern for each target animal …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota based on the teaching of Sore, to make the organism inducing device wherein the processor is configured to supply power based on a power setting value corresponding to a type of the organism to the electrode in the one area. One of ordinary skill in the art would have been motivated to do this modification in order to “create desired electromagnetic field patterns as required”, as Sore teaches in Page 9 Lines 18-19.

Regarding claim 14, Toyota-Sore teach all the limitations of claim 13.
Sore further teaches:
the power setting value corresponding to the type of the organism includes a voltage value at which the organism is not killed (Page 15 Lines 24-30: “It will be appreciated it is a desire of aspects of the present invention is to deter not kill so urging or herding the animals away to less sensitive areas is an ideal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toyota based on the teaching of Sore, to .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota in view of Sore, and in further view of LOEBL (US 2018/0310916 A1, hereinafter as “LOEBL”). 
Regarding claim 3, Toyota-Sore teach all the limitations of claim 1.
But Toyota-Sore do not teach respective protective devices are provided for the electrodes.
However, LOEBL teaches in an analogous art: 
respective protective devices are provided for the electrodes(FIG. 5 and [0058]: respective protective fuses 122 and 112 are provided for each of the electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyota-Sore based on the teaching of LOEBL, to make the organism inducing device wherein respective protective devices are provided for the electrodes. One of ordinary skill in the art would have been motivated to do this modification since it can help make “the remaining rows and columns of the [] transducer array remains operable such that large parts of the [] transducer array can still be used” in case one electrode is burned by overcurrent, as LOEBL teaches in [0059]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Kolz (US 5460123 A): teaches, in FIG. 5, to supply different power supplies to different electrodes to repel animals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/

Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115